DETAILED ACTION
Claims 1-19 are pending. Claims 1-19 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show, for example, a "yes/no" label indicating that the hash value maps into a control group (see Figure 2) as described in the specification (applicant specification, paragraph [45-46]). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "generate a hash value of an identifier associated with the system and the messenger identifier." It is unclear what "the system" refers to in the claim, and is assumed to be a "media device."
Claims 3-9 recites the term "the system" of their respective parent claims. It is unclear what "the system" refers to in the claims, and is assumed to be the "media device" of parent claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-3, and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (US 20110231240) in view of Schuba (US 20020032661).
Regarding Claim 1, 2, 14 and 15: 
Schuba discloses – A message distribution system, comprising: 
a network; a messaging server coupled to the network; and a media device coupled to the network; (Schoen; Paragraph [21-24, 59-64] - A system environment suitable for operation of a social network system for managing user interactions.)
wherein the media device is configured to: 
transmit a message request to the messaging server; (Schoen; Paragraph [54-55] - Third-party actions may be recorded by an action terminal 150, which observes qualifying actions and then communicates that action to the social network system 100 as, for example, indirectly by transmitting a tracking pixel or image tag to the client, which then communicates the information about the action to the social network system 100. The communication may be via email, SMS, or any other appropriate means, where the communicated message includes sufficient information for the social network system 100 to populate the action log 160 with an entry describing the action, where the action terminal 150 may comprise any suitable devices or systems for the particular type of action to be tracked.)
receive a message response from the messaging server in response to the transmitted message request, wherein the message response comprises a message and a messenger identifier; (Schoen; Paragraph [27, 54-55] - The social network system can generate 
generate a hash value of an identifier associated with the media device and the messenger identifier; (Schoen; Paragraph [21, 24, 32, 118] - A method for processing a message generated by activation of a tracking pixel, when a browser or other client application processes a web page with a tracking pixel, it transmits a request to the social network system. The system can  validate the tracking pixel message by validating the tracking identifier of the message using the hash value and a user identifier of the user associated with the tracking pixel message. The social network system 100 then adds an entry to the pixel-user association table (see above) (1308) and passes the entry to a log_conversion function to add the entry to an unattributed conversion log for possible attribution in a batch data processing step.)
Schoen does not explicitly disclose – determine the hash value maps into a control group. More specifically, Schoen (Abstract; Paragraph [21, 24, 32, 118]) discloses communicating information in social network about activities from another domain, implementing a method for processing a message generated by activation of a tracking pixel, but does not explicitly disclose determine the hash value maps into a control group, which is disclosed by Schuba (see below)
determine the hash value maps into a control group; and (Schuba; Paragraph [53-55] - The system provides a process flow that checks the validity of the certificates and calculates a hash of the content received from the further server (FS) for authorization. A multiple hash denoted PI-TBS is used. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. the ordered items and an amount for the purchase, and a second hash value determined from a second group of parameters, e.g. the amount for the purchase and a credit card number or other account information. Parameters can be parts of two or more groups. The value PI-TBS is a further hash determined from the hash values for the parameter groups.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method for tracking information about the activities of users of a social networking system while on another domain of Schoen to track the actions of users of a social network while on another domain using tracking pixels using messages, with the method for authorization of transactions of Schoen that provides a process flow that checks the validity of the certificates and calculates a hash of the content received for authorization, where the combination of elements according to known methods would yield a predictable result. (Schuba; Abstract; Paragraph [17-23]) 
Schoen-Schuba further discloses – transmit a pixel tag to the messaging server based at least in part on the determination that the hash value maps into the control group, (Schoen; Paragraph [21, 24, 32, 118] - A method for processing a message generated by activation of a tracking pixel, when a browser or other client application processes a web page with a tracking pixel, it transmits a request to the social network system. The system can validate the tracking pixel message by validating the tracking identifier of the 
wherein the pixel tag comprises an indication that the message was rejected for processing. (Schuba; Paragraph [50, 56-57, 60-61] - System further provides an authorization procedure that can be used for authentication of the user equipment by using the authorization request to approve the authentication. For example, the procedure can determine whether to approve or disapprove a service request based on an authorization response from the UE to accept or reject authorization of a payment request, e.g., the system implements a method to approve or disapprove a first request and accept or reject a second request.)
Examiner's note: Claim 2 discloses a device, and the combination of claims 14 and 15 disclose a CRM executing the steps of a device, performing the same steps as the device disclosed by the system of claim 1, above. Therefore, claim 2 and claims 14 and 15 are rejected for the same reasons as claim 1.
Regarding Claim 3: 
Schoen-Schuba further discloses – The system of claim 2, wherein the identifier associated with the system comprises a user identifier or an electronic serial number for the system. (Schoen; Paragraph [32-34 (table), 118] - The advertiser uses an <img> or other tag as an advertising pixel that points to an endpoint at the social networking system (e.g., facebook.com/impression.php). The URL generated for each pixel can be made unique by a tracking ID and a hash of the tracking ID. At creation time, the advertiser is 
Regarding Claims 5 and 16: 
Schoen-Schuba further discloses – The system of claim 2, wherein the at least one processor is further configured to: 
determine the hash value maps into the control group based at least in part on a threshold attribute. (Schuba; Paragraph [53-55] - The system provides a process flow that checks the validity of the certificates and calculates a hash of the content received from the further server (FS) for authorization. A multiple hash denoted PI-TBS is used. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. the ordered items and an amount for the purchase, and a second hash value determined from a second group of parameters, e.g. the amount for the purchase and a credit card number or other account information. Parameters can be parts of two or more groups. The value PI-TBS is a further hash determined from the hash values for the parameter groups.)
Regarding Claim 6: 
Schoen-Schuba further discloses – The system of claim 2, wherein the at least one processor is further configured to: 
determine the hash value maps into the control group based at least in part on an equivalence class in modular arithmetic. (Schoen; Paragraph [32-34 (table), 60, 69, 118] - The advertiser uses an <img> or other tag as an advertising pixel that points to an endpoint at the social networking system (e.g., facebook.com/impression.php). The URL 
Regarding Claims 7 and 17: 
Schoen-Schuba further discloses – The system of claim 2, wherein the at least one processor is further configured to: 
transmit an error message to the messaging server based at least in part on the determination that the hash value maps into the control group. (Schuba; Paragraph [50, 55-57, 60-61] - System further provides an authorization procedure that can be used for authentication of the user equipment by using the authorization request to approve the authentication. For example, the procedure can determine whether to approve or disapprove a service request based on an authorization response from the UE to accept or reject authorization of a payment request, e.g., the system implements a method to approve or disapprove a first request and accept or reject a second request.)
Regarding Claims 8 and 18: 
Schoen-Schuba further discloses – The system of claim 2, wherein the at least one processor is further configured to: 

receive a second message response from the messaging server in response to the transmitted second message request, wherein the second message response comprises a second message and a second messenger identifier; (Schoen; Paragraph [54-55] - Third-party actions may be recorded by an action terminal 150, which observes qualifying actions and then communicates that action to the social network system 100 as, for example, indirectly by transmitting a tracking pixel or image tag to the client, which then communicates the information about the action to the social network system 100. The communication may be via email, SMS, or any other appropriate means, where the communicated message includes sufficient information for the social network system 100 to populate the action log 160 with an entry describing the action, where the action terminal 150 may comprise any suitable devices or systems for the particular type of action to be tracked.)
generate a second hash value of the identifier associated with the system and the second messenger identifier; and (Schoen; Paragraph [21, 24, 32, 118] - A method for 
determine the second hash value does not map into the control group. (Schuba; Paragraph [19, 22, 44-45, table] - Discloses a processing system that determines an identifier for the content and includes the identifier into the authorization request. Preferably, the identifier is a hash value calculated from the content which is to be authorized, where one or several messages from the further entity comprise the content for approval from which the identifier is determined.)
Regarding Claims 9 and 19: 
Schoen-Schuba further discloses – The system of claim 8, wherein the at least one processor is further configured to: 
display the second message on a display communicatively coupled to the system (Schuba; Paragraph [39-40, 58] - A method for an authorization procedure between a user equipment UE and a server MS (message server), where the server MS can also generate a text string T which is included in the authorization request and displayed by the user equipment (UE) for approval. The user equipment UE displays a message to the user for confirmation to accept or reject authorization of the request. The UE contains 
based at least in part on a determination that the second hash value does not map into the control group. (Schuba; Paragraph [53-55] - The system provides a process flow that checks the validity of the certificates and calculates a hash of the content received from the further server (FS) for authorization. A multiple hash denoted PI-TBS is used. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. the ordered items and an amount for the purchase, and a second hash value determined from a second group of parameters, e.g. the amount for the purchase and a credit card number or other account information. Parameters can be parts of two or more groups. The value PI-TBS is a further hash determined from the hash values for the parameter groups.)

Regarding Claim 10:
Schuba discloses – A computer implemented method, comprising: 
transmitting, at a device, a message request to a messaging server; (Schoen; Paragraph [54-55] - Third-party actions may be recorded by an action terminal 150, which observes qualifying actions and then communicates that action to the social network system 100 as, for example, indirectly by transmitting a tracking pixel or image tag to the client, which then communicates the information about the action to the social network system 100. The communication may be via email, SMS, or any other appropriate means, where the communicated message includes sufficient information for the social network system 100 to populate the action log 160 with an entry describing the action, 
receiving, at the device, a message response from the messaging server in response to the transmitted message request, wherein the message response comprises a message and a messenger identifier; (Schoen; Paragraph [27, 54-55] - The social network system can generate advertisements and other messages based on the activities of the users on the other websites and/or gauge the effectiveness of previously shown advertisements. The system, for example, may generate an informational message for the user, wherein the informational message communicates a logged action that is associated with another user of the website with whom the user has a connection. The communication may be via email, SMS, or any other appropriate means, where the communicated message includes sufficient information for the social network system 100 to populate the action log 160 with an entry describing the action.)
generating, at the device, a hash value of an identifier associated with the device and the messenger identifier; (Schoen; Paragraph [21, 24, 32, 118] - A method for processing a message generated by activation of a tracking pixel, when a browser or other client application processes a web page with a tracking pixel, it transmits a request to the social network system. The system can validate the tracking pixel message by validating the tracking identifier of the message using the hash value and a user identifier of the user associated with the tracking pixel message. The social network system 100 then adds an entry to the pixel-user association table (see above) (1308) and passes the entry to a log_conversion function to add the entry to an unattributed conversion log for possible attribution in a batch data processing step.)
determining, at the device, that the hash value maps into a non-control group. More specifically, Schoen (Abstract; Paragraph [21, 24, 32, 118]) discloses communicating information in social network about activities from another domain, implementing a method for processing a message generated by activation of a tracking pixel, but does not explicitly disclose determining, at the device, that the hash value maps into a non-control group, which is disclosed by Schuba (see below)
Schuba discloses – determining, at the device, that the hash value maps into a non-control group; and (Schuba; Paragraph [53-55] - The system provides a process flow that checks the validity of the certificates and calculates a hash of the content received from the further server (FS) for authorization. A multiple hash denoted PI-TBS is used. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. the ordered items and an amount for the purchase, and a second hash value determined from a second group of parameters, e.g. the amount for the purchase and a credit card number or other account information. Parameters can be parts of two or more groups. The value PI-TBS is a further hash determined from the hash values for the parameter groups.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method for tracking information about the activities of users of a social networking system while on another domain of Schoen to track the actions of users of a social network while on another domain using tracking pixels using messages, with the method for authorization of transactions of Schoen that provides a process flow that checks the validity of the certificates and calculates a hash of the content received for authorization, where the combination of elements according to known methods would yield a predictable result. (Schuba; Abstract; Paragraph [17-23]) 

Regarding Claim 11:
Schoen-Schuba further discloses – The computer implemented method of claim 10, further comprising: 
transmitting, at the device, a pixel tag to the messaging server based at least in part on the determination that the hash value maps into the non-control group, (Schoen; Paragraph [21, 24, 32, 118] - A method for processing a message generated by activation of a tracking pixel, when a browser or other client application processes a web page with a tracking pixel, it transmits a request to the social network system. The system can validate the tracking pixel message by validating the tracking identifier of the message using the hash value and a user identifier of the user associated with the tracking pixel message. The social network system 100 then adds an entry to the pixel-user association table (see above) (1308) and passes the entry to a log_conversion function to add the entry to an unattributed conversion log for possible attribution in a batch data processing step.)

Regarding Claim 12:
Schoen-Schuba further discloses – The computer implemented method of claim 10, the processing further comprising: 
displaying the message on a display communicatively coupled to the device (Schuba; Paragraph [39-40, 58] - A method for an authorization procedure between a user equipment UE and a server MS (message server), where the server MS can also generate a text string T which is included in the authorization request and displayed by the user equipment (UE) for approval. The user equipment UE displays a message to the user for confirmation to accept or reject authorization of the request. The UE contains an input unit IU with a keypad and corresponding control circuitry and an output unit OU with a display and corresponding control circuitry.)
based at least in part on the determination that the hash value maps into the non-control group. (Schuba; Paragraph [53-55] - The system provides a process flow that checks the validity of the certificates and calculates a hash of the content received from the further server (FS) for authorization. A multiple hash denoted PI-TBS is used. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. 
Regarding Claim 13:
Schoen-Schuba further discloses – The computer implemented method of claim 10, the determining further comprising: 
determining, at the device, that the hash value maps into the non-control group based at least in part on a threshold attribute. (Schuba; Paragraph [31-32, 53-55] - The processing system includes a parameter which varies in consecutive authorization requests or authorization responses into a signed content, e.g. a hash value, optionally concatenated with further parameters. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. the ordered items and an amount for the purchase, and a second hash value determined from a second group of parameters, e.g. the amount for the purchase and a credit card number or other account information. The value PI-TBS is a further hash determined from the hash values for the parameter groups.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (US 20110231240) in view of Schuba (US 20020032661), and further with Hardie (US 20150128157).
Regarding Claim 4: 
Schoen-Schuba further discloses – The system of claim 2, 
wherein the messaging server implements the Video Ad Serving Template (VAST) specification. More specifically, Schoen (Abstract; Paragraph [21, 24, 32, 118]) discloses communicating information in social network about activities from another domain, implementing a method for processing a message generated by activation of a tracking pixel, but does not explicitly disclose wherein the messaging server implements the Video Ad Serving Template (VAST) specification, which is disclosed by Hardie (see below)
Hardie discloses – wherein the messaging server implements the Video Ad Serving Template (VAST) specification. (Hardie; Paragraph [12, 15-18, 63-65] - A Real Time Bidding (RTB) advertisement system that implements a real time transaction procedure to bid for advertisements using the Video Ad-Serving Template (VAST) specification and a Video Player Ad-Serving Interface Definition (VPAID) that allows interactive in-stream ad experiences and implements client side dynamic loading of advertisements.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method of Schoen for tracking information about the activities of users of a social networking system while on another domain by sending tracking pixels via messages, and the method for authorization of transactions of Schuba that provides a process flow that checks the validity of the certificates and calculates a hash of the content received for authorization, with the Real Time Bidding (RTB) advertisement system of Hardie that implements a real time transaction procedure to bid for advertisements supporting the Video Ad-Serving Template (VAST) specification to dynamically load client side advertisements, where the combination of elements according to known methods would yield a predictable result. (Hardie; Abstract; Paragraph [12-14, 17-18]) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457